

115 HR 3956 IH: Simplifying Technical Aspects Regarding Seasonality Act of 2017
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3956IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mr. Renacci (for himself, Mr. Schrader, Ms. Jenkins of Kansas, Mr. Costa, Mr. Barletta, and Mr. Joyce of Ohio) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to simplify the treatment of seasonal positions for
			 purposes of the employer shared responsibility requirement.
	
 1.Short titleThis Act may be cited as the Simplifying Technical Aspects Regarding Seasonality Act of 2017 or the STARS Act. 2.Simplification of seasonal rules for purposes of employer shared responsibility requirement (a)Full-Time employee exception for determining assessable payment (1)In generalSection 4980H(c)(4) of the Internal Revenue Code of 1986 is amended by redesignating subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A) the following new subparagraph:
					
 (B)Exception for seasonal employeesSuch term shall not include any seasonal employee.. (2)Seasonal employee definedSection 4980H(c) of such Code is amended by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively and by inserting after paragraph (4) the following new paragraph:
					
 (5)Seasonal employeeThe term seasonal employee means an employee who is employed in a position for which the customary annual employment is not more than 6 months and which requires performing labor or services which are ordinarily performed at certain seasons or periods of the year..
 (b)Applicable large employer determination exceptionSection 4980H(c)(2)(B) of such Code is amended to read as follows:  (B)Exception for seasonal employeesFor purposes of subparagraph (A), seasonal employees shall not be taken into account..
 (c)Effective dateThe amendments made by this section shall take effect as if included in section 1513 of the Patient Protection and Affordable Care Act.
			